Citation Nr: 0113049	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to improved death pension benefits as a child of 
the veteran based on income.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946; he died in August 1993.  The claimant is the daughter 
of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the claimant was 
a helpless child for purposes of VA benefits, but denied her 
claim for improved death pension benefits based on excessive 
countable income.


FINDINGS OF FACT

1.  The veteran died in August 1993, as a result of a 
nonservice-connected disorder.

2.  In December 1999, the claimant filed an application for 
improved death pension benefits as the helpless child of a 
veteran.  Evidence of record revealed that she was born in 
February 1950 and has suffered from cerebral palsy since that 
time.

3.  The claimant's countable income consists of Social 
Security Administration benefits paid at the monthly rate of 
$772, less $45.50 in Medicare deductions, and $368 from 
dividends and interest.

4.  In an April 2000 rating decision, the RO determined that 
the claimant, who was born in February 1950, became 
permanently incapable of self-support prior to her eighteenth 
birthday by reason of cerebral palsy.

5.  The claimant's income exceeds the applicable income 
limitation for a child for purposes of improved death pension 
benefits.

CONCLUSION OF LAW

The countable annualized income of the helpless child of the 
veteran exceeds the income limitations for payment of 
improved death pension benefits.  38 U.S.C.A. §§ 101(4), 1542 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.3(b)(4), 3.24, 3.57(a), 3.271, 3.272, 3.273 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the claimant and her representative 
were given notice of the information, to include the 
requirement to submit documentation of unreimbursed medical 
expenses in order to substantiate the claim.  The claimant 
has submitted documentation that she resides at an assisted 
living facility.  The Board finds that all relevant facts on 
this issue have been properly developed and the duty to 
assist has been met.  38 C.F.R. § 3.159; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The claimant contends that the RO erred in denying her 
improved death pension benefits because of excessive 
countable income as her income is used to pay for her care at 
an assisted living facility.  The claimant contends that the 
cost of the facility exceeds her income and that as the 
facility can provide medical care, the cost of the facility 
should be deducted as an unreimbursed medical expense.

Evidence of record revealed that the veteran served on active 
duty during WWII and died in August 1993 of a non-service 
connected disability.  In December 1999, the claimant filed 
an application for death pension benefits as the surviving 
helpless child of the veteran.  Evidence of record indicated 
that the claimant was born in February 1950 and that she was 
totally disabled due to cerebral palsy since birth.  In her 
claim, the claimant reported that she received benefits from 
the Social Security Administration (SSA) in the amount of 
$772 monthly less Medicare deductions of $45.40, that she had 
$9,464,79 in stocks, bonds, and bank deposits, and that she 
received $368 per month in income from dividends and 
interest.  

In a November 1999 statement, the Director of Social Services 
and Admissions for the assisted living facility reported that 
the claimant resided at the facility and paid $875 per month.  
In a December 1999 Report of Contact with the claimant's 
assisted living facility, it was noted that the facility had 
a registered nurse to provide medication.

Death pension benefits may be paid under certain 
circumstances to an eligible child of the veteran who had the 
requisite wartime service.  38 U.S.C.A. §§ 1541(c), 1542 
(West 1991).  The law provides for death pension payments for 
the surviving, helpless child of a wartime veteran, provided 
that such child's income does not exceed certain limitations.  
38 U.S.C.A. § 1542 (West 1991); 38 C.F.R. §§ 3.3(b)(4), 
3.24(b)(2000).  The term "child" includes an unmarried person 
who became permanently incapable of self-support before 
reaching the age of eighteen years.  38 U.S.C.A. § 101(4); 38 
C.F.R. § 3.57(a) (2000).  Specifically, the law provides that 
the current rate of death pension benefits payable to a child 
of a deceased veteran who is not in the custody of a 
surviving spouse is to be reduced by the amount of such 
child's annual income.  38 U.S.C.A. § 1542; 38 C.F.R. § 
3.24(b) (2000).

Governing legal criteria provide that payments of any kind 
from any source will be counted as income for the 12-month 
period in which it is received, unless excluded elsewhere in 
the law and regulations.  38 C.F.R. §§ 3.271, 3.272 (2000).  
It is noted that payments from SSA are considered income 
pursuant to 38 C.F.R. § 3.271(g). Excludable income for 
purposes of determining entitlement to improved death pension 
includes unreimbursed amounts paid by a child for medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual pension rate payable to the child 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(3) (2000).  The 
monthly rate of pension payable to a surviving child is 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new annual rate of 
countable income, then dividing the remainder by 12.  38 
C.F.R. § 3.273 (2000).

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  Effective on December 1, 
1999, the maximum annual rate of improved death pension 
payable on behalf of a child of the veteran not in the 
custody of the surviving spouse was $1,532.  38 C.F.R. §§ 
3.23, 3.24 (2000).   

Under these regulations, therefore, no death pension may be 
paid to or on behalf of a child with basic entitlement if the 
income of that child exceeds the applicable income 
limitations.  In the present case, the amount of Social 
Security benefits received by the claimant exceeds the 
maximum annual income rates in effect during the period since 
the filing of the claim.  No expenses which might be regarded 
as exclusions from income under 38 C.F.R. § 3.272 and thus 
reduce the child's countable income for pension purposes have 
been reported.  As noted above, the claimant has alleged that 
all of her monthly income is used to pay for her room and 
care at the assisted living facility where she lives and, 
therefore, should not be considered income.  However, in this 
regard, the Board observes that regulations provide that 
while the value of maintenance in a community facility when 
furnished by a friend, relative, or charitable organization 
will not be considered to be income, the expense of 
maintenance is not deductible if it is paid from the 
claimant's income.  38 C.F.R. § 3.272(b) (2000).  Here, the 
claimant reported that she paid for her care at the assisted 
living facility from her income.  Therefore, such expense is 
not deductible.   

The Board notes that the claimant has not reported any 
medical expenses which would serve to reduce her income.  38 
C.F.R. § 3.272(g).  

Based on the findings set forth above, the Board concludes 
that the surviving child of the veteran is not entitled to 
improved death pension benefits at this time based on 
excessive income.  The record does not disclose any dispute 
as to the facts by which the appeal is to be decided in the 
present case. Since it is the law rather than the evidence 
which is dispositive, the appeal is denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

While the Board appreciates the claimant's contentions in 
this case, the Board is nonetheless bound by the governing 
laws as promulgated by Congress.  If, however, in the future, 
the claimant believes that her income has decreased to such 
an extent that she may be eligible for improved death pension 
benefits, she may file another claim accompanied by 
appropriate supporting documentation.  However, based on the 
foregoing discussion, the Board finds no basis for granting 
the benefit sought on appeal.


ORDER

Payment of improved death pension to the claim is denied.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

